PER CURIAM
Defendant appeals his convictions for several sexual crimes. On appeal, he demurs, for the first time, to counts 1 and 2 on the ground that the indictment fails to state a crime. See State v. Young, 161 Or App 507, 509-12, 985 P2d 835 (1999), rev den 329 Or 590 (2000) (a defendant may demur to the indictment, for failure to state a crime, for the first time on appeal). The state concedes error, and we agree.
Defendant’s other arguments do not require discussion.
Judgments of conviction and sentence on counts 1 and 2 reversed; otherwise affirmed.